Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
2.
                                                       Allowed Claims
     Claims 1-11 are allowed for at least the reason the prior art does not teach the  processor including an optical coherence determinator and formulating a high quality image of the distal element for display by applying a second algorithm including a Fourier transform of the initial image ot the end image to formulate  the high quality image.
     Claims 12-19 are allowed for the reason the prior art does not  teach a processor further comprising an optical coherence determinator and wherein the processor formulates the high quality image of the distal element by applying a second algorithm including a Fourier transform of  the initial image to the end image to construct the high quality image. 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664